Title: To Benjamin Franklin from Thomas Hutchinson, 1 January 1766
From: 
To: 


Dear Sir
Boston Jan. 1. 1766
Upon a review of my last letter from you I find that you asked my opinion upon an application to Parliament for repres[entation] from the colonies and that I omitted taking notice of your desire in my answer.
When the scheme of a stamp duty was first known in the colonies the general voice was that it would deprive them of the liberties of eng[lish] men unless they should have repres[entation] in Parliament, as soon as a suspicion arose that possibly representation might be admitted it was as generally agreed that a representation would be of no service. I find the committees of the colonies were all of that mind at New York. Our great incendiary who when it was first talked of became an advocate for it and has often hinted it in his inflammatory Pieces is now silent because he finds the voice of the People against it.
We shall never be easy again until the relation between the parent state and its colonies is ascertained. Some few imprudent writers have represented this relation to be such as to make no great distinction between english and french colonists whilst the general run of writers have encouraged an independence or at best an imperium in imperio and these latter, such is our state, it is not safe to contradict.
We have a calm at present, the colonies in general having determined that business shall go on as if the act of Parl[iament] had not Passed. I held out in the Probate court until I was assured further violence was just at hand. I could not comply and thought it a favour that I was allowed to quit my Post without being obliged at the same time to quit the continent. The governor by the act was restrained from appointing a successor for a longer term than 12 months but it is very doubtful whether ever I shall be able to reassume it and if the Place of Chief Justice had any emoluments in proportion to the importance of it, and to the time and labour which it requires I should not desire it. I am told business goes on in the courts of admiralty as well as the common law courts and I suppose I am the only instance of non compliance. What will be the next advance is uncertain but it seems impossible we should long remain quiet &c.
Doctor Franklin.
